*336OPINION OF THE COURT BY
PADGETT, J.
Appellant, after a jury trial, was convicted of the crime of Theft in the First Degree. He contends here that the identification made of him at trial by five witnesses was the result of a constitutionally impermissibly suggestive lineup. He further contends that if it is held that he has not sufficiently shown that the identification arose out of an impermissibly suggestive lineup, that his failure to so show arises from the refusal of the trial court at the pre-trial identification suppression hearing to permit him to examine the five witnesses during that hearing; and that that refusal violated his constitutional rights to due process under the Fifth Amendment to the United States Constitution and to compulsory process under the Sixth Amendment to the United States Constitution and the equivalent provisions of the Constitution of the State of Hawaii. We affirm the judgment below.
On the morning of June 1, 1978, two men walked in to Zales jewelry store in the Pearlridge Mall Shopping complex and, using a hammer, smashed in a glass case containing diamonds. They scooped up the diamonds, fled the store through the Mall Budding, across the parking lot, down a wall, across the watercress farm, across Kamehameha Highway and into an automobile in Shakey’s Pizza *337Parlor parking lot on the makai side of that Highway. At trial, defendant was identified as one of the two thieves by two women working in the shop, one woman who was standing outside of the San Francisco Rag Shop next door as the thieves ran past, a man who was taking voter registrations at a booth in the Mall past whom the thieves ran and by an employee of Shakey’s Pizza Parlor, where the thieves entered an automobile.
On June 23, 1978, prior to indictment, appellant appeared in a lineup along with four other oriental men with moustaches who were of similar size and height, all wearing aloha shirts. Appellant’s counsel was present and indeed selected the other persons appearing in the lineup. The five witnesses were in a room together with appellant’s counsel, who testified that no conversation took place between the witnesses. Appellant’s counsel asked, but was not allowed, to question the witnesses prior to or after the lineup at the police station. He complained that of the five persons appearing in the lineup only appellant had acne. The two pictures taken of the persons in the lineup together appear in evidence as defendant’s exhibit B.
Subsequently, appellant’s counsel moved for an order suppressing and precluding for use as evidence at the trial, any identification of the defendant made by any witness on the grounds that “the photographic identification procedure was so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable misidentification.” The Motion stated that it was made pursuant to Hawaii Rules of Penal Procedure (HRPP) 41(e) and 12 and was based on the record and files and the affidavit of counsel attached. The affidavit contained nothing that in any way supported the claim that there was a substantial likelihood of irreparable misidentification. Apparently, the term “photographic identification procedure” was a misnomer on the part of appellant’s counsel since the June, 1978 identification proceeding was by a live lineup.
By stipulation, the motion for suppression was heard by the trial judge on the morning the trial was to com*338menee. At the hearing, appellant’s counsel called and examined both the attorney who had represented appellant at the lineup and the detective in charge of it. No evidence that the lineup was suggestive was adduced other than the attorney’s contention that his client was the only one with acne. After these witnesses had been called, appellant’s counsel sought to call the five identification witnesses and was asked by the court to make an offer of proof prior to doing so. The offer which he made stated no facts indicating that the lineup had been impermissibly suggestive. The court, after examining the pictures taken of the lineup, denied the request to call the five witnesses on the ground that nothing in the nature of suggestiveness had been shown. The trial then proceeded.
At trial, the prosecution did not allude in any form to the lineup identification on direct examination. Appellant’s counsel, however, introduced the lineup photos and cross-examined about the lineup identification. During the cross-examination, the first witness, Cathy Cox, stated that appellant was the only person in the lineup who looked like the person she had seen at Pearlridge. Alida Canencia testified that appellant’s face was what called her attention to him in the lineup. Lawrence Baker said the same thing. Linda Chang Wyrgatsh also testified that she immediately recognized appellant at the lineup. Mel-linger said that he picked the appellant out in the line because he appeared to be someone he had seen before.
While all five of the witnesses positively identified appellant as one of the two men and all, based on the testimony, had a good opportunity to see him at the time of the incident, there were discrepancies in their testimony and the degree of positiveness of the identification varied among them. Common experience at trials indicates that such discrepancies are not unusual but, in fact, are to be expected. The jury convicted the appellant.
Where it is claimed that a criminal defendant’s rights have been infringed because of an impermissibly suggestive pre-trial identification procedure, a two-fold question is raised: first, whether the procedure was unneces*339sarily suggestive; and second, whether, even so, the identification at trial was reliable under the totality of the circumstances. Neil v. Biggers, 409 U.S. 188, 34 L.ed.2d 401, 93 Sup. Ct. 375 (1972), Manson v. Braithwaite, 432 U.S. 98, 53 L.Ed.2d 140, 97 Sup. Ct. 2243 (1977). We see nothing in the record before us that indicates either that the lineup was impermissibly suggestive or that in the totality of the circumstances, the identifications made at trial were not reliable or, stated differently, that there was a substantial likelihood of misidentification.
Appellant, in his briefs, suggests that the fact that he was the only person in the lineup with acne is of significance, but none of the witnesses at trial either on direct or on cross-examination about the lineup even mentioned the fact that the appellant had acne. As a matter of fact, appellant’s counsel did not inquire on the subject. Appellant also urges, that the fact that the witnesses were all present in the same room at the time of the lineup is fatal. We do not agree. According to appellant’s own counsel’s testimony, there was no conversation among the witnesses during the lineup and we fail to see how there could be a constitutionally impermissible lineup based upon the mere presence of the witnesses (without conversation) in the same room during the lineup. Practicality must enter in to matters of this nature and there obviously is nothing inherently wrong with the procedure followed here. The lineup therefore was not shown to be suggestive and, as appellant concedes, it is his burden to establish that fact.
Moreover, of the five witnesses who identified him at trial, those who were closer, with a better opportunity to observe at the time of theft, made more positive identifications. Those who were further away admitted some doubt and indeed the defense produced one witness who was at some distance who could not make the identification. There being no showing of a substantial likelihood of misidentification, the evidence was properly allowed to go to the jury. Neil v. Biggers, supra.
Appellant contends, however, that he had a constitutional right, under the Fifth and Sixth Amendments to *340the Constitution of the United States and the parallel provisions of the Hawaii State Constitution, to question the witnesses who were to identify him at trial during the course of the pre-trial suppression hearing.
To begin with, although Rule 41(e), HRPP, was given as a basis for the motion to suppress, it clearly is inapposite. This was not a case concerning the return or the use at trial of illegally seized property. Thus, the provision in Rule 41(e) requiring the judge to receive evidence is not applicable. The applicable rule is Rule 12(b)(3), HRPP. That rule, however, only requires that such motions be brought prior to trial. Rule 12, unlike Rule 41(e), does not expressly mandate an evidentiary hearing on a motion to suppress and, a fortiori, does not state what form evidence is to take or how such a hearing, if held, is to proceed. Thus, as far as the Hawaii Rules of Penal Procedure go, the way in which a pre-trial motion to suppress identification based on a claim of an improperly suggestive lineup is to be handled is left to the sound discretion of the trial judge.
Since the rules do not mandate a particular form of proceeding, appellant’s position comes down to a flat assertion that whenever a motion for suppression of identification is made, the Fifth and Sixth Amendments of the United States Constitution and the provisions of the Hawaii State Constitution require that an evidentiary hearing be held prior to trial and that the defense must be allowed to question the identification witnesses at such hearing regardless of whether the defense has made any showing, to that point, of facts which would indicate impermissible suggestiveness in the lineup or even any showing that the defense has been unable to ascertain what happened at the lineup from the participants. We are unwilling to go so far. We prefer to follow the example set by the United States Supreme Court in the various identification cases and consider each case on its facts.
The Hawaii Rules of Penal Procedure, like the equivalent Federal Rules, do not permit a broad and free-ranging discovery in criminal cases. Specifically, they do not per*341mit the defense, except in limited situations, to take the depositions of the prosecution’s witnesses prior to trial. If the Rule urged by appellant were to be adopted, then, in any case in which there was a pre-trial identification procedure, the defense by merely filing a motion to suppress the identification would be permitted to cross-examine all the identification witnesses prior to trial without making the slightest factual showing of suggestiveness in the pretrial identification proceeding.
We do not doubt that there could be cases where we would hold that the failure to permit questioning of the identification witnesses at a suppression hearing constituted error as a matter of proper procedure and even as a matter of violation of constitutional rights under the Fifth and Sixth Amendments. On the record before us, however, this clearly was not such a case.
The motion and the affidavit filed in support thereof stated no facts indicating that the lineup was suggestive. As a matter of fact, the affidavit did not even state a conclusion to that effect. Nevertheless, the trial judge held a hearing. The attorney for the appellant who was present at the lineup testified and gave no facts indicating suggestiveness. The detective who conducted the lineup was called and examined and gave no such facts. He was not asked how the people were called to the lineup, what conversations he had with them before the lineup or what conversations he had with them, if any, individually or collectively after the lineup. When counsel for appellant proposed to call the identification witnesses, the court asked for an offer of proof. No facts in support of the contention of suggestiveness were given in that offer of proof. A suggestion was made that the court examine the photos taken of the lineup and the court did so and found the lineup not to be suggestive. The photos are in evidence, we have examined them and we agree. Counsel for appellant did not state to the court any facts indicating suggestiveness which he had obtained by interviews of the identification witnesses although from the record, it is obvious he had their names; nor did he state that he had *342attempted to interview them and that they had refused to talk to him. Very frankly, on the record shown, the motion to suppress was frivolous.
Richard Pollack (Steve Miyasaka on the opening brief), Deputy Public Defender, for Defendant-Appellant.
The identification witnesses did testify at trial and were cross-examined rather sketchily by appellant’s counsel. The cross-examination only serves to support the determination which the trial court had made at the hearing that the motion to suppress was without basis. It is clear, therefore, that the court did not abuse its discretion in refusing to allow examination of the identification witnesses at the suppression hearing and that no constitutional right of the appellant was violated thereby.
Appellant has cited U.S. v. Williams, 592 F.2d 1277 (5th Cir. 1979) in support of his position. In Williams, as the court said “the trial court made its determination based on the testimony of the government’s witnesses without allowing the appellant an opportunity to call witnesses who may have testified in his favor.” 592 F.2d at 1281. That is not the situation here. Appellant was allowed to and did call witnesses at the hearing. We, therefore, think that Williams is distinguishable on the record.
In the circumstances of that case, the appellate court held that, as a matter of proper procedure, the trial court should have permitted the identification witnesses to be called and examined. We do not read that case as saying that such an examination is a matter of absolute constitutional right. But if, as appellant contends, it is a holding of an absolute constitutional right to examine identification witnesses whenever a motion to suppress based on a claim of a suggestive pre-trial identification proceeding is made, without a showing of any facts in the record to support such a motion, we decline to follow it. The judgment below is affirmed.
Judge Acoba as an assigned judge in place of Hayashi, C.J., disqualified, dissents. His dissenting opinion will be filed subsequently.
Christine Kurashige, Deputy Prosecuting Attorney, for plaintiff-appellee.